DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-19, drawn to a process for manufacturing a shoe.
Group II, claims 20-24, drawn to a shoe.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Figs. 1-4 and 7-8: a shoe comprising a first main liner, a first auxiliary liner, and a polymer film, wherein the first main liner comprises a set of ventilation openings
Species B: Figs. 5-6: a shoe comprising a first main liner, a first auxiliary liner, a second main liner, and a second auxiliary liner, wherein the first main liner does not comprise ventilation openings 
Species C: Fig. 9: a shoe comprising a first main liner, wherein the first main liner comprises a first region, in particular forming a housing, integrally knitted with the first main liner and projecting from the inner face of the sole part into the inner volume of the first main liner
Species D: Fig. 10: a shoe comprising a first main liner in conjunction with an additional liner, wherein the additional liner can be folded into the inner volume of the first main liner and thus forms a receiving liner
Species E: Fig. 11: a shoe comprising a temporary detachable textile piece of unitary textile construction with a first auxiliary liner and a second main liner
Species F: Fig. 12: a first main liner comprising a rear reinforcement element of unitary textile construction with a first main liner and an elastically deformable element disposed in the inner volume of the textile housing of the rear reinforcement element

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The claims are deemed to correspond to the species listed above in the following manner:
Claims 6-11 of Group I correspond to Species B
Claims 12-13 of Group I correspond to Species E
Claims 14-16 of Group I correspond to Species D
Claims 22-23 of Group II correspond to Species F
Currently, claims 1-5 and 17-19 of Group I are generic to Species A, B, C, D, E, and F.
Currently, claims 20-21 and 24 of Group II are generic to Species A, B, C, D, E, and F.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a first main liner in a textile piece having a sole part, an outsole joined to the sole part of the first main liner and comprising on its outer face at least one projection, and a first auxiliary liner, at least partially thermofusible, in a textile piece, at least partially covering the first main liner, the outsole, and the junction between the first main liner and the outsole, at least part or all of the first thermofusible auxiliary liner being melted and adhering to the first main liner and to the outsole, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of [Fahmi, US 2014/0130376].
Fahmi teaches (Figs. 1-3 and 4A, 4B, and 4C):
A first main liner (the combined elements 130 and 128; i.e. “knitted component 130”; paragraph 59 and “strobel sock 128”; paragraph 59) in a textile piece (“knit element” of the knitted component “has the structure of a knit textile”; paragraph 65) having a sole part (“strobel sock 128”; paragraph 59), an outsole (“sole structure 110”; paragraph 54) joined to the sole part of the first main liner (insofar as the sole structure of is “secured to” the upper (Abstract), and the strobel sock 128 is “secured to knitted component 130 and forms a majority of the portion of upper”; paragraph 59, they are so joined) and comprising on its outer face at least one projection (“may be formed from a…material that is textured to impart traction”; paragraph 56) and a first auxiliary liner (“skin layer 140”; paragraph 59), at least partially thermofusible (“with thermoplastic polymer filaments that may be bonded to knitted component 130”; paragraph 73), in a textile piece (“textile”; paragraph 73), at least partially covering the first main liner (refer particularly to Fig. 4C), the outsole (refer particularly to Fig. 4C), and the junction between the first main liner and the outsole (refer particularly to Fig. 4C), at least part or all of the first thermofusible auxiliary liner being melted (“melting…of skin layer”; paragraph 87) and adhering to the first main liner (“a thermal bond that joins portions of skin layer 140 to knitted component 130”; paragraph 87) and to the outsole (insofar as the auxiliary liner 140 is between the sole structure 110 and element 130 of the first main liner as drawn in Figs. 4A and 4B and “sole structure 110 is secured to a lower area of upper 120 “(paragraph 54), the auxiliary liner adheres to the first main liner).

Species A, B, C, D, E, and F lack unity of invention because even though the inventions of these groups require the technical feature of a first main liner in a textile piece having a sole part, an outsole joined to the sole part of the first main liner and comprising on its outer face at least one projection, and a first auxiliary liner, at least partially thermofusible, in a textile piece, at least partially covering the first main liner, the outsole, and the junction between the first main liner and the outsole, at least part or all of the first thermofusible auxiliary liner being melted and adhering to the first main liner and to the outsole, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of [Fahmi, US 2014/0130376].  See above paragraph addressing of lack of unity of invention between Groups I and II describing Fahmi in relation to the technical feature.

A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the requirement; see MPEP 812.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732